DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Specification
The abstract of the disclosure is objected to because it repeats the title and contains implied language “disclosed” and legal phraseology “plurality”.  
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 lines 3-4 “the processor”, lines 5-6 “the second window” lack antecedent basis.
Claim 5 lines 7-8 “a region where the second window is to be located next time” is unclear. When is “next time”?
Claim 12 line 6 “the second window” lacks antecedent basis.
Claim 12 lines 8-9 “a region where the second window is to be located next time” is unclear. When is “next time”?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xia et al (US 20210004374).
Regarding claim 1, Xia discloses, teaches or suggests a graph data processing method comprising:
loading subgraph data including a predetermined number of source vertices on the basis of a memory requirement among graph data including a plurality of vertices and edges stored in a storage and an edge list based on the source vertices (see at least 0060-0062 edge-centric sharding-based graph processing, range-based partition is adopted to reduce the overhead of complex partitioning scheme for large scale graphs.  Multi-mode, edge-set-based graph data structures optimized for sparsity and cache locality, In order to solve the memory limitation of concurrent graph queries in a single instance, dynamic resource allocation during graph traversals are utilized).

loading the edge list on the basis of a source vertex of which the first arrival vertex is identified (see at least 0061 edge-set-based graph data structures optimized for sparsity and cache locality are used in each partition to achieve the best performance for different access patterns);
performing a second level process to identify a second arrival vertex connected to the source vertex of which the first arrival vertex is identified (see at least Figure 7, items 400, 410, 700); and
processing a query on the basis of the source vertex, the first arrival vertex, and the second arrival vertex (see at least 0067 queries are performing computations on the vertex values and/or edge weights while traversing the graph structure, the single-source-shortest-path (SSSP) algorithm finds the shortest paths from a given source vertex to other vertices in the graph by accumulating the shortest path weights on each vertex with respect to the root). 

Regarding claim 2, Xia discloses, teaches or suggests the graph data processing method as claimed in claim 1, further comprising:
loading the edge list on the basis of a source vertex on which a (k-l)-th arrival vertex is identified; and
performing k-th level process to identify a k-th arrival vertex connected to a source vertex of which the (k-l)-th arrival vertex is identified (see at least Figure 7, items 400, 410, 700);
wherein the processing of the query includes processing a polygon connection relation query having n apexes greater than 3 apexes on the basis of the source vertex, the first arrival vertex, the second arrival vertex, the (k-l)-th arrival vertex, and the k-th arrival vertex and a connection relation pattern query (see at least 0068 k-hop query), and


Regarding claim 3, Xia discloses, teaches or suggests the graph data processing method as claimed in claim 1, wherein the performing of the first level process includes:
setting a first window including a predetermined number or less of edges connected to the source vertices, sequentially sliding the set first window (Figure 8A block 810 shard and distribute graph across multiple nodes), and identifying the first arrival vertex on the basis of the source vertex included in a region where the first window is located and the edge list (Figure 8A block 820 create edge sets containing vertices within a range, block 750 cached edge sets of subgraphs).

Regarding claim 4, Xia disclose, teaches or suggests the graph data processing method as claimed in claim 3, wherein the performing of the second level process includes:
setting a second window including an edge connected to the source vertex on the basis of the source vertex of which the first arrival vertex is identified, sequentially sliding the set second window (Figure 8A  block 810 shard and distribute graph across multiple nodes), and identifying a second arrival vertex on the basis of the source vertex that is included in a region where the first window is located and the first arrival vertex is identified and the edge list (Figure 8A block 820 create edge sets containing vertices within a range, block 750 cached edge sets of subgraphs). Note claim 4 essentially repeats the operations recited in claim 3. The second arrival vertex is met by any vertex connected to the source vertex (see at least 0076).
.

the performing of the second level process includes identifying, by the processor, a second arrival vertex connected to the source vertex of which the first arrival vertex is identified in a currently located region of the second window, loading, by the storage, an edge list based on the source vertex of which the first arrival vertex corresponding to a region where the second window is to be located next time to the memory (see at least Figure 7 block 750 edge set data cache, Figure 8A block 820 create edge sets containing vertices within a range);
and transmitting, by a communication interface, update information of a second arrival vertex identified in a previously located region of the second window (see at least Figure 7 blocks 790, 710), whereby the storage, the processor, and the communication interface to operate simultaneously in parallel (see at least 0091 the frontiers are found concurrently and synchronized by starting from each root and propagating a distinct label to each neighbor vertex.  The resulting concurrent traversal frontier synchronization and communication across graph partitions enables queries on very large-scale graphs to use distributed computation. Each query propagates a unique label to mark the traversed edges in an edge-set of a subgraph shard).  

Regarding claim 6, Xia discloses, teaches or suggests the graph data processing method as claimed in claim 1, wherein
the performing of the first level process includes arranging the source vertex and the first arrival vertex in ascending order on the basis of numbers respectively assigned to the source vertex and the first arrival vertex (see at least Figure 6B note source 0 and first arrival vertices 1, 2, 3 at level 1), and
the performing of the second level process includes arranging the source vertex of which the first arrival vertex is identified and the second arrival vertex in ascending order on the basis of numbers 

Regarding claim 7, Xia discloses teaches or suggests the graph data processing method as claimed in claim 6, wherein the performing of the first level process includes identifying a connection relation on the basis of an adjacent source vertex having a number larger than the number of the source vertex if the number of the source vertex is smaller than the number of the first arrival vertex and identifying a connection relation on the basis of an adjacent first arrival vertex having a number larger than the number of the first arrival vertex if the number of the first arrival vertex is smaller than the number of the source vertex (see Figure 6B source 0, note source vertex 0 and adjacent source vertex 4 shown in graph), and
the performing of the second level process includes identifying a connection relation on the basis of a source vertex of which an adjacent first arrival vertex having a number larger than the number of the source vertex of which the first arrival vertex is identified if the number of the source vertex of which the first arrival vertex is identified is smaller than the number of the second arrival vertex (see Figure 6B source 0, note the source vertex 0 is smaller than the number of the second arrival vertex 4 or 5 or 6), and identifying a connection relation on the basis of an adjacent second arrival vertex having a number larger than the number of the second arrival vertex if the number of the second arrival vertex is smaller than the number of the source vertex of which the first arrival vertex is identified (see Figure 6B source 4, note the second arrival vertex 0 is smaller than the source vertex 4).

Claims 8-14 essentially recite the limitations of claims 1-7 in form of an apparatus thus are rejected for the same reasons discussed in claims 1-7 above.

.
.Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Savkli (US 20160063037) teaches distributed graph processing including graph and several subgraphs. The graph may include vertices and edges. The graph may be partitioned into subgraphs allowing control of the locality of the vertices in the cluster.  Neighbors may be localized for efficient graph analysis.  In addition or alternatively to partitioning subgraphs 422 of query results may graphically depict the relationship of the data within the graph, and allow for parallel query processing. Distributed graph processing may also provide a function to query for all instances of a small subgraph which can include structural constraints (e.g., which vertices connect and which vertices do not connect via one or more edges) as well as semantic constraints (e.g., constraints on vertex and edge attributes).  
Choudhury et al (US 10810210) teach a query graph, which includes vertices and edges, representing a query on graph-structured data.  The query graph is decomposed into query subgraphs.  A network analysis tool performs continuous subgraph matching queries to facilitate analysis of computer network traffic, social media events, or other streams of data represented as a dynamic data graph (graph-structured data). Some features of the network analysis tool enhance performance by effectively utilizing distributed computing resources (including processing cores and memory at different nodes of a cluster) to speed up the process of updating the dynamic data graph and detecting matches of query subgraphs.  Initially, each vertex is assigned a slot to store its neighbors.  As the neighbor list for a vertex outgrows a slot, a next available slot in the edge pool is assigned to the vertex.  The edge pool can be viewed as a circular buffer containing the slots.  New edges can be added by writing entries to slots and, as needed, assigning new slots in which to write entries for the new edges.  Successive slots 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                    /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        4 June 2021